May 17, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                       JOHN MICHAEL DALBOSCO, Appellant

NO. 14-11-00429-CV                       V.

                       MELISSA RUTH SEIBERT, Appellee
                               ____________________
      This cause, an appeal from the judgment in favor of appellee, MELISSA RUTH
SEIBERT, signed April 18, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, JOHN MICHAEL DALBOSCO, to pay all costs incurred in
this appeal. We further order this decision certified below for observance.